Exhibit 10.1
12.5% PROMISSORY NOTE

      $                       September      , 2009

FOR VALUE RECEIVED, Fibrocell Science, Inc. (f/k/a Isolagen, Inc.), a Delaware
corporation (the “Maker”), with its primary offices located at 405 Eagleview
Boulevard, Exton, Pennsylvania 19341, promises to pay to the order of
                    , or its registered assigns (the “Payee”), upon the terms
set forth below, the principal sum of                      dollars
($                    ) plus interest on the unpaid principal sum outstanding at
the rate of 12.5% per annum.
1. Payments.
(a) The full amount of principal under this Note shall be due on June 1, 2012
(the “Maturity Date”), unless due earlier in accordance with the terms of this
Note.
(b) Maker may prepay, on 3 business days prior written notice (such notice, an
“Optional Redemption Notice” and the 3rd business day following such notice, the
“Optional Redemption Date”), in whole or in part, the principal sum and interest
under this Note without the prior written consent of Payee provided that any
prepayments shall be redeemed at 125% of the outstanding amount being redeemed
(any such payment, an “Optional Redemption”). The Optional Redemption Notice
shall set forth the principal amount subject to such Optional Redemption. If any
portion of the payment pursuant to an Optional Redemption shall not be paid by
the Maker by the applicable due date, interest shall accrue thereon at an
interest rate equal to the lesser of 18% per annum or the maximum rate permitted
by applicable law until such amount is paid in full. The Maker’s determination
to effect an Optional Redemption shall be applied ratably among the Payee and
the holders of all Notes issued pursuant to the Plan of Reorganization submitted
by Isologen, Inc. under Chapter 11 of Title 11 of the United States Code, 11
§§101-1532 in the United States Bankruptcy Court fort the District of Delaware,
dated June 26, 2009.
(c) The Maker shall pay interest to the Payee on the aggregate outstanding
principal amount of this Note at the rate of 12.5% per annum, payable quarterly
on January 1, April 1, July 1 and October 1, commencing on January 1, 2010 in
cash or, at the sole election of the Maker, such interest payments may accrete
to the principal amount outstanding on this Note provided that the interest rate
as to any interest payments accreted to principal, shall be 15% per annum,
accreted quarterly per above and payable on the Maturity Date.

 

 



--------------------------------------------------------------------------------



 



2. Events of Default.
(a) “Event of Default”, wherever used herein, means any one of the following
events (whatever the reason and whether it shall be voluntary or involuntary or
effected by operation of law or pursuant to any judgment, decree or order of any
court, or any order, rule or regulation of any administrative or governmental
body):
(i) any default in the payment of the principal of, or the interest on, this
Note, as and when the same shall become due and payable;
(ii) Maker or any of its subsidiaries shall commence under any applicable
bankruptcy or insolvency laws as now or hereafter in effect or any successor
thereto, or Maker or any subsidiary commences any other proceeding under any
reorganization, arrangement, adjustment of debt, relief of debtors, dissolution,
insolvency or liquidation or similar law of any jurisdiction whether now or
hereafter in effect relating to Maker or any subsidiary, or there is commenced
against Maker or any subsidiary any such bankruptcy, insolvency or other
proceeding which remains undismissed for a period of 60 days; or Maker or any
subsidiary is adjudicated insolvent or bankrupt; or any order of relief or other
order approving any such case or proceeding is entered; or Maker or any
subsidiary suffers any appointment of any custodian or the like for it or any
substantial part of its property which continues undischarged or unstayed for a
period of 60 days; or Maker or any subsidiary makes a general assignment for the
benefit of creditors; or Maker or any subsidiary shall fail to pay, or shall
state that it is unable to pay, or shall be unable to pay, its debts generally
as they become due; or Maker or any subsidiary shall call a meeting of its
creditors with a view to arranging a composition, adjustment or restructuring of
its debts; or Maker or any subsidiary shall by any act or failure to act
expressly indicate its consent to, approval of or acquiescence in any of the
foregoing; or any corporate or other action is taken by Maker or any subsidiary
for the purpose of effecting any of the foregoing; or
(iii) the Maker shall default on any of its obligations under any indebtedness,
whether such indebtedness now exists or shall hereafter be created.
(b) If any Event of Default occurs pursuant to subsections (i) or (iii), the
full principal amount of this Note, together with all accrued interest thereon,
shall become, at the Payee’s election, immediately due and payable in cash. If
any Event of Default occurs pursuant to subsection (ii), the full principal
amount of this Note, together with all accrued interest thereon, shall become
immediately due and payable in cash. Commencing 5 days after the occurrence of
any Event of Default that results in the acceleration of this Note, the interest
rate on this Note shall accrue at the rate of 18% per annum, or such lower
maximum amount of interest permitted to be charged under applicable law. The
Payee need not provide and Maker hereby waives any presentment, demand, protest
or other notice of any kind, and the Payee may immediately and without
expiration of any grace period enforce any and all of its rights and remedies
hereunder and all other remedies available to it under applicable law. Such
declaration may be rescinded and annulled by Payee at any time prior to payment
hereunder. No such rescission or annulment shall affect any subsequent Event of
Default or impair any right consequent thereon.

 

2



--------------------------------------------------------------------------------



 



3. No Waiver of Payee’s Rights. All payments of principal and interest shall be
made without setoff, deduction or counterclaim. No delay or failure on the part
of the Payee in exercising any of its options, powers or rights, nor any partial
or single exercise of its options, powers or rights shall constitute a waiver
thereof or of any other option, power or right, and no waiver on the part of the
Payee of any of its options, powers or rights shall constitute a waiver of any
other option, power or right. Maker hereby waives presentment of payment,
protest, and all notices or demands in connection with the delivery, acceptance,
performance, default or endorsement of this Note. Acceptance by the Payee of
less than the full amount due and payable hereunder shall in no way limit the
right of the Payee to require full payment of all sums due and payable hereunder
in accordance with the terms hereof.
4. Modifications. No term or provision contained herein may be modified, amended
or waived except by written agreement or consent signed by the party to be bound
thereby.
5. Cumulative Rights and Remedies; Usury. The rights and remedies of Payee
expressed herein are cumulative and not exclusive of any rights and remedies
otherwise available under this Note or applicable law (including at equity). The
election of Payee to avail itself of any one or more remedies shall not be a bar
to any other available remedies, which Maker agrees Payee may take from time to
time. If it shall be found that any interest due hereunder shall violate
applicable laws governing usury, the applicable rate of interest due hereunder
shall be reduced to the maximum permitted rate of interest under such law.
6. Collection Expenses. If Payee shall commence an action or proceeding to
enforce this Note, then Maker shall reimburse Payee for its costs of collection
and reasonable attorneys fees incurred with the investigation, preparation and
prosecution of such action or proceeding.
7. Severability. If any provision of this Note is declared by a court of
competent jurisdiction to be in any way invalid, illegal or unenforceable, the
balance of this Note shall remain in effect, and if any provision is
inapplicable to any person or circumstance, it shall nevertheless remain
applicable to all other persons and circumstances. If it shall be found that any
interest or other amount deemed interest due hereunder shall violate applicable
laws governing usury, the applicable rate of interest due hereunder shall
automatically be lowered to equal the maximum permitted rate of interest.

 

3



--------------------------------------------------------------------------------



 



8. Successors and Assigns. This Note shall be binding upon Maker and its
successors and shall inure to the benefit of the Payee and its successors and
assigns. The term “Payee” as used herein, shall also include any endorsee,
assignee or other holder of this Note. This Note and all rights hereunder are
transferable, in whole or in part, upon surrender of this Note at the principal
office of the Maker or its designated agent, together with a written assignment
of this Note and funds sufficient to pay any transfer taxes payable upon the
making of such transfer. Upon such surrender and, if required, such payment, the
Maker shall execute and deliver a new Note in the name of the assignee or
assignees, as applicable, and in the denomination or denominations specified in
such instrument of assignment, and shall issue to the assignor a new Note
evidencing the portion of this Note not so assigned, and this Note shall
promptly be cancelled.
9. Lost or Stolen Promissory Note. If this Note is lost, stolen, mutilated or
otherwise destroyed, Maker shall execute and deliver to the Payee a new
promissory note containing the same terms, and in the same form, as this Note.
In such event, Maker may require the Payee to deliver to Maker an affidavit of
lost instrument and customary indemnity in respect thereof as a condition to the
delivery of any such new promissory note.
10. Due Authorization. This Note has been duly authorized, executed and
delivered by Maker and is the legal obligation of Maker, enforceable against
Maker in accordance with its terms. No consent of any other party and no
consent, license, approval or authorization of, or registration or declaration
with, any governmental authority, bureau or agency is required in connection
with the execution, delivery or performance by the Maker, or the validity or
enforceability of this Note other than such as have been met or obtained. The
execution, delivery and performance of this Note and all other agreements and
instruments executed and delivered or to be executed and delivered pursuant
hereto or thereto or the securities issuable upon conversion of this will not
violate any provision of any existing law or regulation or any order or decree
of any court, regulatory body or administrative agency or the certificate of
incorporation or by-laws of the Maker or any mortgage, indenture, contract or
other agreement to which the Maker is a party or by which the Maker or any
property or assets of the Maker may be bound.
11. Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of this Note shall be governed by and construed
and enforced in accordance with the internal laws of the State of New York,
without regard to the principles of conflicts of law thereof. Each of Maker and
Payee agree that all legal proceedings concerning the interpretations,
enforcement and defense of this Note shall be commenced in the state and federal
courts sitting in the City of New York, Borough of Manhattan (the “New York
Courts”). Each of Maker and Payee hereby irrevocably submit to the exclusive
jurisdiction of the New York Courts for the adjudication of any dispute
hereunder (including with respect to the enforcement of this Note), and hereby
irrevocably waives, and agrees not to assert in any suit, action or proceeding,
any claim that it is not personally subject to the jurisdiction of any such
court, that such suit, action or proceeding is improper. Each of Maker and Payee
hereby irrevocably waive personal service of process and consents to process
being served in any such suit, action or proceeding by mailing a copy thereof
via registered or certified mail or overnight delivery (with evidence of
delivery) to the other at the address in effect for notices to it under this
Note and agrees that such service shall constitute good and sufficient service
of process and notice thereof. Nothing contained herein shall be deemed to limit
in any way any right to serve process in any manner permitted by law. Each of
Maker and Payee hereby irrevocably waive, to the fullest extent permitted by
applicable law, any and all right to trial by jury in any legal proceeding
arising out of or relating to this Note or the transactions contemplated hereby.

 

4



--------------------------------------------------------------------------------



 



12. Notice. Any and all notices or other communications or deliveries to be
provided by the Payee hereunder, including, without limitation, any conversion
notice, shall be in writing and delivered personally, by facsimile, sent by a
nationally recognized overnight courier service or sent by certified or
registered mail, postage prepaid, addressed to the Maker, 405 Eagleview
Boulevard, Exton, Pennsylvania 19341, or such other address or facsimile number
as the Maker may specify for such purposes by notice to the Payee delivered in
accordance with this paragraph. Any and all notices or other communications or
deliveries to be provided by the Maker hereunder shall be in writing and
delivered personally, by facsimile, sent by a nationally recognized overnight
courier service or sent by certified or registered mail, postage prepaid,
addressed to each Payee at the address of such Payee appearing on the books of
the Maker, or if no such address appears, at the principal place of business of
the Payee. Any notice or other communication or deliveries hereunder shall be
deemed given and effective on the earliest of (i) the date of transmission if
delivered by hand or by telecopy that has been confirmed as received by 5:00
P.M. on a business day, (ii) one business day after being sent by nationally
recognized overnight courier or received by telecopy after 5:00 P.M. on any day,
or (iii) five business days after being sent by certified or registered mail,
postage and charges prepaid, return receipt requested.
13. Negative Covenant. Until such time as this Note is no longer outstanding,
without the prior written consent of holders holding at least 66 2/3rds of the
principal amount of all 12.5% Promissory Notes of the Maker, Maker shall not
incur any additional Indebtedness (as defined below) except an unsecured line of
credit for up to $1,000,000 in aggregate principal amount. “Indebtedness” means
(a) any indebtedness or liabilities for borrowed money or amounts owed, (b) all
guaranties, endorsements and other contingent obligations in respect of
indebtedness of others, whether or not the same are or should be reflected in
the Maker’s balance sheet (or the notes thereto), except guaranties by
endorsement of negotiable instruments for deposit or collection or similar
transactions in the ordinary course of business, (c) the present value of any
lease payments in excess of $50,000 due under leases required to be capitalized,
(d) the face amount of all letters of credit issued for the account of the Maker
or as to which the Maker is otherwise liable for reimbursement of drawings,
(e) all obligations in respect of any exchange traded or over the counter
derivatives transactions, including, without limitation, interest rate hedge
agreements and currency hedge agreements, (f) all notes payable and drafts
accepted representing extensions of credit whether or not representing
obligations for borrowed money and (g) all obligations owed for all or any part
of the deferred purchase price of property or services (excluding any such
obligations incurred under the Employee Retirement Income Security Act of 1974,
as amended from time to time, and any successor thereto); provided that neither
(i) indebtedness and liabilities for borrowed money or amounts owed, in all
cases (A) on an unsecured basis and subordinated in right of payment to the Note
and (B) in an aggregate outstanding amount not to exceed $50,000 at any
time, nor (ii) trade accounts payable incurred in the ordinary course of
business shall constitute “Indebtedness” for purposes of this Promissory Note.

 

5



--------------------------------------------------------------------------------



 



14. Mandatory Redemption. If the Maker (i) consummates a single offering or any
series of offerings within a six-month period of its equity securities with
gross proceeds of at least $10 million or (ii) shall be a party to any Change of
Control Transaction or shall agree to sell or dispose of all or in excess of 33%
of its assets in one transaction or a series of related transactions (whether or
not such sale would constitute a Change of Control Transaction), then, this Note
shall automatically be redeemed for the then outstanding principal amount in
cash plus any interest payable hereunder and any other amounts then owing
hereunder within three business days of the consummation of any such transaction
(such redemption, a “Mandatory Redemption” and the date such amounts are due,
the “Mandatory Redemption Date”)). For purposes of this Section 14, a “Change of
Control Transaction” shall mean the occurrence after the date hereof of any of
(a) an acquisition after the date hereof by an individual or legal entity of
effective control (whether through legal or beneficial ownership of capital
stock of the Maker, by contract or otherwise) of in excess of 33% of the voting
securities of the Maker, (b) the Maker merges into or consolidates with any
other person, or any person merges into or consolidates with the Maker and,
after giving effect to such transaction, the stockholders of the Maker
immediately prior to such transaction own less than 50% of the aggregate voting
power of the Maker or the successor entity of such transaction, (c) the Maker
sells or transfers all or substantially all of its assets to another person and
the stockholders of the Maker immediately prior to such transaction own less
than 50% of the aggregate voting power of the acquiring entity immediately after
the transaction, (d) a replacement at one time or within a three year period of
more than one-half of the members of the board of directors of the Maker which
is not approved by a majority of those individuals who are members of the board
of directors of the Maker on the date hereof (or by those individuals who are
serving as members of the board of directors of the Maker on any date whose
nomination to the board of directors of the Maker was approved by a majority of
the members of the board of directors of the Maker who are members on the date
hereof), or (e) the execution by the Maker of an agreement to which the Maker is
a party or by which it is bound, providing for any of the events set forth in
clauses (a) through (d) above. If any portion of the payment pursuant to a
Mandatory Redemption shall not be paid by the Maker by the applicable Mandatory
Redemption Date, interest shall accrue thereon at an interest rate equal to the
lesser of 18% per annum or the maximum rate permitted by applicable law until
such amount is paid in full.

 

6



--------------------------------------------------------------------------------



 



The undersigned signs this Note as a maker and not as a surety or guarantor or
in any other capacity.

            FIBROCELL SCIENCE, INC.
      By:           Name:           Title:        

 

7